DETAILED ACTION
Claims 1-6 and 21-34 are pending in the Instant Application. 
Claims 1-6 and 21-34 are rejected (Non-Final Rejection). 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 21, and 24-34 are rejected under 35 U.S.C. 103 as being unpatentable over Effrat et al. (“Effrat”), United States Patent Application Publication No. 2011/0055189 in view of DJABAROV (“Djabarov”), United States Patent Application Publication No. 2014/0108446. 

As per claim 1, Effrat discloses a method for providing a query suggestion, the method comprising: 
receiving, at a computer-implemented search engine, a query from a user ([0071] wherein a query box exists where a query input can be received such as “weather San Fr” or “weather San Francisco”);
 upon receiving the query, searching an index with the query to identify search results for the query([0071] wherein the answer box can be presented to users along with search results for the query input, wherein the search results are indexed); 
upon receiving the query, identifying a quick answer for the query, wherein the quick answer is to be presented concurrently on a search engine results page with links to the search results, wherein a quick segment is assigned to the quick answer ([0071] wherein the segment is “weather” is presented next to the weather in the weather “answer box” as shown in Fig. 6A, wherein the segment is weather, and search results can be displayed with the suggestions and the answer i.e. “answer box”); 
identifying a prior query previously received from the user, wherein the prior query also has the quick answer segment assigned thereto ([0012] where the user’s history is examined to identify queries that triggered a quick answer segment (answer box))j, and further wherein the prior query is identified based upon the quick answer segment being assigned to both the identified quick answer for the query and the prior query ([0012] wherein answer box pairs (answer segments assigned a quick answer) and the prior query in the history based on the threshold number of quick answer segments (i.e. prior query) are used to identify the prior query); and 
causing the search engine results page to be presented to the user, the search engine results page comprising; 
the links to the search results that were identified based on the query ([0068] wherein search results are clickable i.e. links and [0071] wherein search results are presented along with the answer box); and 
the quick answer for the query ([0071] wherein the answer box is the quick answer) and wherein the query suggestion is presented to visually indicate to the user that the quick answer segment is assigned to both the query suggestion and the quick answer ([0039] wherein the query suggestion is presented to visually indicate to the user that the quick answer segment is assigned to both the query suggestion and the quick answer), but does not disclose the prior query as a query suggestion for the user. However, Djabarov teaches the prior query as a query suggestion for the user ([0043] wherein prior searches are suggested in an area visually indicated as “history”). 
Both Effrat and Djabarov suggest queries. One could use the suggested queries being prior queries in Djabarov with the suggested queries described in Effrat to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of determining an answer based on search segments in past queries in Effrat with the recommendation of past queries in Djabarov in order to get better insight on what the user actually intended. 

As per claim 2, note the rejection of claim 1 where Effrat and Djabarov  are combined. The combination teaches the method of claim 1. Effrat further discloses wherein the quick answer segment is one of health, politics, news, finance, sports, or esport ([0053] wherein financial answer boxes are described for stocks).  

As per claim 3, note the rejection of claim 1 where Effrat and Djabarov  are combined. The combination teaches the method of claim 1. Effrat further discloses identifying a second prior query previously received from a second user, wherein the second prior query is identified  based upon the quick answer segment being assigned to both the identified quick answer for the query and the second prior query ([0075] wherein the history can be for users in the same category i.e. not the first user but a second user and [0012] wherein answer box pairs (answer segments assigned a quick answer) and the prior query in the history based on the threshold number of quick answer segments (i.e. prior query) are used to identify the prior query), but does not disclose wherein the search engine results page includes th([0043] wherein prior searches are suggested in an area visually indicated as “history” and [0050] wherein the history can be for multiple users i.e. a second user). 
Both Effrat and Djabarov suggest queries. One could use the suggested queries being prior queries in Djabarov with the suggested queries described in Effrat to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of determining an answer based on search segments in past queries in Effrat with the recommendation of past queries in Djabarov in order to get better insight on what the user actually intended. 

As per claim 4, note the rejection of claim 1 where Effrat and Djabarov  are combined. The combination teaches the method of claim 1. Effrat further discloses identifying the quick answer segment based upon the query, wherein identifying the quick answer segment for the query comprises: accessing a machine learning model trained to classify a received query into a quick answer segment, wherein the quick answer is assigned to the query segment by the machine learning model ([0048]-[0051] wherein the system is trained by determining the most dominant segment).

As per claim 5, note the rejection of claim 1 where Effrat and Djabarov  are combined. The combination teaches the method of claim 1. Effrat further discloses identifying several prior queries that have the quick answer segment assigned thereto, the prior queries previously submitted by user ([0012] wherein search history describes prior queries and answer boxes (answer segments) are also identified); and ranking the prior queries based on a selection criteria, wherein a most highly ranked prior queries in the prior queries is select as the identified prior query ([0012] wherein queries are ranked based on the which one is the first dominant query for display). 

As per claim 6, note the rejection of claim 1 where Effrat and Djabarov  are combined. The combination teaches the method of claim 1. Effrat further discloses wherein the search engine results page further includes a second quick answer that is assigned to the query suggestion ([0039] wherein multiple answer boxes can be presented as suggestions that would indicate a quick answer segment i.e. another dominant query answer). 
.    
As per claim 21, note the rejection of claim 1 where Effrat and Djabarov  are combined. The combination teaches the method of claim 1. Effrat further discloses receiving a selection of the query suggestion ([0042] wherein the popularity value increases every time someone selects the suggestion); and based upon the query suggestion being selected, updating a weight that is assigned to the query suggestion to increase a likelihood that the query suggestion will be presented to the user upon the user issuing another query ([0042] wherein the popularity is used to present the suggestion, and the popularity is updated based on a selection).  

As per claim 24, Effrat discloses a processor ([0101]); and memory storing instructions ([0101]) that, when executed by the processor, cause the processor to perform the method of claim 1. As such claim 24 is rejected for the same rationale and reasoning as claim 1. 

As per claim 25, Claim 25 is the system that performs the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 26, Claim 26 is the system that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 27 Claim 27 is the system that performs the method of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 28, Claim 28 is the system that performs the method of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 29, Claim 29 is the system that performs the method of claim 6 and is rejected for the same rationale and reasoning. 

As per claim 30, claim 30 is the product that performs the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 31, claim 31 is the product that performs the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 32, claim 32 is the product that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 33, claim 33 is the product that performs the method of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 34, claim 34 is the product that performs the method of claim 5 and is rejected for the same rationale and reasoning. 



Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Effrat in view of Djabarov in further view of Oztekin et al. (“Oztekin”), United States Patent No. 8,468,143.

As per claim 22, note the rejection of claim 1 where Effrat and Djabarov are combined. The combination teaches the method of claim 1. Effrat further discloses providing the acquired queries to a machine learning classifier, wherein the machine learning classifier is configured to output an indication as to whether each query in the acquired queries is to be associated with the quick answer segment ([0048]-[0052] wherein the system is trained by determining the most dominant segment to output), but neither Effrat nor Djabarov teach acquiring queries submitted by various users within a designated period of time. However, Oztekin teaches acquiring queries submitted by various users within a designated period of time ([Col 10, lines 13-25] wherein historical query information consists of queries from a plurality of users for six months).  
Both Effrat and Oztekin teach logging query data. One could store the queries from all users for 6 months as in Oztekin instead of the log data in Effrat to teach the claimed invention. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. In this case, changing the query information to a certain designated time period would be substituting one known element for another and would be predictable since the end product to evaluate would still be historical queries.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Effrat in view of Djabarov in further view of Azzam et al. (“Azzam”), United States Patent Application Publication No. 2004/0249808.

As per claim 23, note the rejection of claim 1 where Effrat and Djabarov are combined. The combination teaches the method of claim 1, but does not disclose identifying the quick answer segment for the query based upon the search results.  However, Azzam teaches the quick answer segment for the query based upon the search results ([0046] wherein for each query, the results are evaluated to determine a response). 
Both Effrat and Azzam describe a question and answering query. One could use the method of determining the answer to questions from Azzam with the system in Effrat to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of determining an answer based on search segments in past queries in Effrat with the answer being determine by evaluating results in Azzam in order to be able to answer any question without being limited to only intended queries.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 21-34 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168